PER CURIAM.
The claim below necessarily depends upon the resolution of a substantial question of federal patent law for which jurisdiction is vested exclusively in federal court. See Additive Controls & Measurement Systems, Inc. v. Flowdata, Inc., 986 F.2d 476 (Fed.Cir.1993); see also Christianson v. Colt Industries Operating Corp., 486 U.S. 800, 108 S.Ct. 2166, 100 L.Ed.2d 811 (1988). Because the trial court properly dismissed the action for lack of jurisdiction, that portion of the order addressing the merits of appellant’s second amended complaint is stricken.
AFFIRMED in part; REVERSED in part.
WOLF, WEBSTER and MICKLE, JJ., concur.